DETAILED ACTION
Applicant’s arguments received on March 18, 2021 has been fully considered and entered, but the arguments are moot in view of the new grounds of rejection.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
On page 6 of the Remarks, Applicant requested that the double patenting rejection be held in abeyance until all other issues are resolved with respect to the claims of the present application. The Applicant further noted that the claims of the present application are still in prosecution and are subject to amendment, which may render the double patenting moot.

In response to the above arguments, the Examiner understands and respect the Applicant’s position, however, the claims have not been amended, therefore, the obviousness-type double patenting will be maintained, and it will be made final. In addition, providing a Terminal Disclaimer ahead of time may expedite the prosecution of the application should the claims are found to be in condition for allowance.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 11 of the instant application and claims 1 and 11 of Patent Application no. 16/716,731 are drawn to the same invention.  A close look at the instant application will show that independent claims 1 and 11 of the instant application call for, in case of claim 1, a computer-implemented method comprising: transmitting a previously generated motion vector from a server to a client; transmitting an instruction to the client to monitor for input data; transmitting an instruction to the client to calculate a motion estimate from the input data; and instructing the client to apply the previously generated motion vector to initiate motion in a graphic interface prior to receiving an actual motion vector from the server.
Claims 1 and 11 of Patent Application no. 16/716,731 calls for similar limitations.  In fact, independent claim 1 of the cited Patent Application no. calls a computer-implemented method comprising: transmitting one or more motion vectors to a client, wherein the motion vectors are configured to be stored at the client; transmitting an instruction to the client to monitor for input data; transmitting an instruction to the client to calculate a motion estimate from the input data; and transmitting an instruction to apply the stored motion vectors to initiate motion in a graphic interface based on the motion estimate.
Therefore, when comparing the claims of the instant application and the claims of cited Patent Application no. 16/716,731, it is clear that the differences between the cited Patent Application and the instant application do not rise to a patentability level. 

Dependent claims 2-10 and 12-20 are rejected by dependency to independent claims 1 and 11.

4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent no. 10,341,678 to Kopietz et al.  

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 11 of the instant application and claims 1 and 9 of Patent no. 10,341,678 are drawn to the same invention.  A close look at the instant application will show that independent claims 1 and 11 of the instant application call for, in case of claim 1, transmitting a previously generated motion vector from a server to a client; transmitting an instruction to the client to monitor for input data; transmitting an instruction to the client to calculate a motion estimate from the input data; and instructing the client to apply the previously generated motion vector to initiate motion in a graphic interface prior to receiving an actual motion vector from the server.

Claims 1 and 11 of Patent no. 10,341,678 calls for similar limitations.  In fact, independent claim 1 of the cited Patent call for a computer-implemented method for caching motion vectors comprising: transmitting a previously generated motion vector library from a server to a client, wherein the motion vector library is configured to be stored at the client; transmitting an instruction to the client to monitor for input data from a user; transmitting an instruction to the client to calculate a motion estimate from the input data; and transmitting an instruction to the client to update the stored motion vector library based on the input data, wherein the client is configured to apply the stored motion vector library to initiate motion in a graphic interface prior to receiving actual motion vector data from the server; and transmitting an instruction to apply one or more scaling factors to the motion vector library, wherein the scaling factor is calculated based on the general equation:
    PNG
    media_image1.png
    36
    423
    media_image1.png
    Greyscale
  


Dependent claims 2-10 and 12-20 are rejected by dependency to independent claims 1 and 11.

5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent no. 10,595,041 to Kopietz et al.  

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 11 of the instant application and claims 1 and 9 of Patent no. 10,595,041 are drawn to the same invention.  A close look at the instant application will show that independent claims 1 and 11 of the instant application call for, in case of claim 1, a computer-implemented method comprising: transmitting a previously generated motion vector from a server to a client; transmitting an instruction to the client to monitor for input data; transmitting an instruction to the client to calculate a motion estimate from the input data; and instructing the client to apply the previously generated motion vector to initiate motion in a graphic interface prior to receiving an actual motion vector from the server.
Claims 1 and 11 of Patent no. 10,595,041 calls for similar limitations.  In fact, independent claim 1 of the cited Patent call for  computer-implemented method for caching motion vectors comprising: transmitting a previously generated motion vector library from a server to a client, wherein the motion vector library is configured to be stored at the client;  transmitting an instruction to the client to monitor for input data from a user;  transmitting an instruction to the client to calculate a motion estimate from the input data;  and transmitting an instruction to the client to update the stored motion vector library 
Therefore, when comparing the claims of the instant application and the claims of cited Patent no. 10,595,041, it is clear that the cited Patent anticipates the claims of the instant application since all the limitations of the cited patent are included in the claims of the published patent. To the examiner, it is clear that the differences between the claims do not rise to a patentability level. 

Dependent claims 2-10 and 12-20 are rejected by dependency to independent claims 1 and 11.

As noted above, the obviousness-type double patenting rejections are considered final.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-5, 10-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Craig et al. (US Patent no. 9,060,101) in view of Kikuchi (US Patent Application Publication no. 2010/0248826).


It is noted that Craig is silent about applying the previously generated motion vector to initiate motion in a graphic interface prior to receiving an actual motion vector from the server.
	However, Kikuchi teaches a computer implemented method including a previously generated motion vector to initiate motion in a graphic interface prior to receiving an actual motion vector from the server (See Kikuchi [0032]-[0033], [0036] and [0037]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Craig’s method of processing motion vector to incorporate Kikuchi’s step of including a previously generated motion vector to initiate motion in a graphic interface prior to receiving an actual motion vector from the server.  The motivation for performing such a modification in Craig is to be able to control the progress of the game while monitoring the storage status.

As per claims 2-3 and 12-13, the combination of Craig and Kikuchi further teaches transmitting an instruction to store the previously generated motion vector in a cache (See Craig col. 4, lines 57-67col. 5, lines 47-60), wherein the previously generated motion vector is rate-scale (See Craig col. 6, lines 27-39 and col. 16, lines 34-47).

As per claims 5 and 15, the combination of Craig and Kikuchi further teaches using multiple frame to generate the motion vector as claimed (See Craig col. 3, lines 49-67).

As per claims 10 and 20, the combination of Craig and Kikuchi further teaches transmitting an instruction to store second previously generated motion vector in a cache (See Craig col. 9, lines 28-47).

As per claims 4 and 14, the combination of Craig and Kikuchi further teaches transmitting a context update from the server to the client to disable application of the stored motion vector library (See Craig col. 16, lines 61-67, col. 17, lines 1-7, and col. 19, lines 53-65).

9.	Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Craig et al. (US Patent no. 9,060,101) in view of Kikuchi (US Patent Application Publication no. 2010/0248826) as applied to claims 1 and 11 above, and further in view of Shah (US Patent Application Publication no. 2015/0088942).

Regarding claims 6-7 and 16-17, most of the limitations of these claims have been noted in the above rejection of claims 1 and 11.
	It is noted that the combination of Craig and Kikuchi is silent about a correlation tag, wherein the correlation tag is associated with the input data from the user as specified in the claims.
	However, Shah discloses a transmission method wherein an instruction comprises a correlation tag, wherein the correlation tag is associated with the input data from the user (See Shah [0097], and [0116]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the transmission step  of the combination of Craig and Kikuchi to incorporating the teachings of Shah wherein an instruction comprises a correlation tag, wherein the correlation tag is associated with the input data from the user.  

As per claims 8 and 18, the combination of Craig and Kikuchi further teaches a blending technique as claimed in Craig’s col 4, lines 46-56 and col. 12, lines 22-46).

10.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Craig et al. (US Patent no. 9,060,101) in view of Kikuchi (US Patent Application Publication no. 2010/0248826) as applied to claims 1 and 11 above, and further in view of Pace (US Patent Application Publication no. 2013/0170541).

Regarding claims 9 and 19, most of the limitations of these claims have been noted in the above rejection of claims 1 and 11.
	It is noted that the combination of Craig and Kikuchi is silent about motion vector interpolated as specified in the claims.
	However, Pace teaches transmitting one or more motion vectors including interpolating motion vectors (See Pace [0009], [0084] and [0086]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Craig and Kikuchi to incorporate the teachings of Pace wherein one or more motion vectors are transmitted while including interpolating motion vectors.  The motivation for performing such a modification is to achieve better vide quality and resolution in order to detect feature, modeled and tracked within a video which will help in improving prediction.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424